


Exhibit 10.9(b)(vi)
PLEXUS CORP. 2008 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
TO:        
DATE:        
As a non-employee member of the Board of Directors (the “Board”) of Plexus Corp.
(the “Corporation”), you have been awarded under the Plexus Corp. 2008 Long-Term
Incentive Plan, as amended (the “LTIP”), Restricted Stock Units (as defined in
the LTIP) covering ______ shares of the Corporation’s common stock, $.01 par
value (the “Award Shares”). Your Restricted Stock Unit Award is subject in all
respects to the terms and conditions of the LTIP.
Your eligibility to receive the Award Shares is conditioned upon your continued
service on the Board through __________, 20__ (the “Vesting Date”). Should you
cease to be a member of the Board for any reason before the Vesting Date, your
Restricted Stock Unit Award will be forfeited. Except as provided in the
preceding sentence and in the next paragraph, the Award Shares will be
transferred to you on the Vesting Date or as soon as practicable thereafter.
If you made a valid, timely election to defer receipt of the Award Shares, and
you remain a member of the Board through the Vesting Date, then your deferral
election and the terms of the Plexus Corp. Non-Employee Directors Deferred
Compensation Plan will determine when the Award Shares are transferred to you
(between the Vesting Date and the date of that transfer your award will be
represented by Deferred Stock Units as defined in the LTIP).
As a reminder, applicable securities laws may restrict your ability to sell the
shares you receive under this award. You must comply with the Corporation’s
Insider Trading Restrictions and Policies, a copy of which is included with this
letter. The Corporation’s counsel should be consulted on your ability to sell
your shares under the 1934 Act.
As an additional reminder, the fair market value of the shares on the transfer
date will be includible in your gross income (as ordinary income) and will be
reported on IRS Form 1099.
Please indicate your agreement with these Award terms by signing and dating this
Agreement in the space provided and returning a copy to me.
PLEXUS CORP.


[directorrsuawardagmtf_image1.gif]


By: Angelo M. Ninivaggi, Secretary
AGREED AND ACCEPTED
By:    __________________________
Date:    __________________________

